Citation Nr: 1134350	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO. 09-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for residuals of left orchiopexy, left testicle pain and scarring (left testicle disorder), has been received.

2. Entitlement to service connection for residuals of left orchiopexy, left testicle pain and scarring, to include as secondary to status post right orchiectomy with residuals of pain and erectile dysfunction (right testicle disorder).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and A.M.

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 1985, and from January 1986 to June 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran attended a hearing before the undersigned in March 2011.

At his hearing before the undersigned, the Veteran raised a claim for total disability based on individual unemployability. This issue has been raised by the record, but has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it and it is REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1. In a final decision issued in July 1996, the RO denied the Veteran's claim for service connection for a left testicle disorder because it was congenital and he had not shown continuing problems since service.

2. Lay evidence added to the record since the final July 1996 denial is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left testicle disorder.

3. There is not clear and unmistakable evidence that the Veteran had a congenital left testicle disorder.

4. The Veteran underwent a left scrotal orchiopexy in February 1989 and there is credible lay and medical evidence of chronic and continuous left testicle pain and scarring since that time.


CONCLUSIONS OF LAW

1. The July 1996 decision denying service connection for residuals of left orchiopexy, left testicle pain and scarring, is final. 38 U.S.C.A. §§ 1110, 1112, 5100, 5102-03A, 5107, 5126, 7104-05 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.104, 3.156, 3.159, 3.160, 3.326, 20.200-202, 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of left orchiopexy, left testicle pain and scarring. 38 U.S.C.A. §§ 1110, 1112, 5100, 5102-03A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303-07, 3.326 (2010).

3. Residuals of left orchiopexy, left testicle pain and scarring, were incurred in service. 38 U.S.C.A. § 1110, 1112, 1153, 5100, 5102-03A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Here, the Board is reopening the Veteran's claim and granting service connection. Thus, no further discussion of the VCAA is required.

The Veteran contends that his left testicle disorder is secondary to a service-connected right testicle disorder, and that he has had continuous pain and erectile dysfunction since service.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service. The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

VA's General Counsel has determined that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990). Moreover, diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty." VAOPGCPREC 67-90 (July 18, 1990). A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. New and Material Evidence

The RO initially denied service connection for a left testicle disorder in a July 1996 rating decision. At the time of the decision, the RO considered the Veteran's service treatment records, which the RO stated included a diagnosis of a congenital bell clapper deformity. The RO found that the Veteran's left testicle disorder was congenital and had shown no continuing symptoms.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The Veteran was advised of the July 1996 decision and his appellate rights. No further communication regarding his claim of entitlement to service connection for a left testicle disorder was received until June 2008, when VA received his first application to reopen the claim. The July 1996 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

The July 1996 denial is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim. Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the underlying merits).

Evidence received since the July 1996 rating decision includes VA and private treatment records showing a current left testicle disorder. It also includes statements from the Veteran in which he explains that he began having left testicle pain and erectile dysfunction while he was in service, and that these problems have been continuous since service, especially since a February 1989 left scrotal orchiopexy. See, e.g., Hearing Transcript (Mar. 2011). These statements are "new" because the Veteran has never made them before. They are material because they go to the fact that the Veteran's left testicle disorder began in service. The Veteran is competent to testify as to his own symptoms, such as when his left testicle pain first began. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the prior final denial is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left testicle disorder. As such, the Board finds that the evidence received after the July 1996 decision is new and material, and the requirements to reopen the claim of entitlement to service connection for a left testicle disorder have been met.

II. Service Connection

The Veteran's claim was previously denied because the RO determined that he had a congenital bell clapper deformity of the left testis. Service treatment records show that the Veteran underwent a left scrotal orchiopexy in February 1989. The operating urologist stated "there was a very questionable velamentous type bell clapper deformity present." An April 1989 "Record of Inpatient Treatment" lists "rule out bell clapper deformity, left testis" as a possible diagnosis. Neither of these records actually assigns a diagnosis of a bell clapper deformity of the left testicle. Other than these two documents, there are no service treatment records referring to a bell clapper deformity of either testicle. 

The Veteran's February 1982 and December 1985 entrance examinations do not note any abnormality of the Veteran's testicles. During service, the Veteran suffered torsion of the right testicle and underwent removal of the right testis. No diagnosis of a congenital testicular defect affecting either testicle was noted at the time a right testicular torsion was diagnosed or at the time of removal of the right testicle.  Examination and surgical treatment of the right testis could be expected to include examination of the left testis for any defect or injury. The Board finds it significant that there is no medical evidence of a diagnosis of a congenital disorder of either testis at the time of evaluation and surgical removal of the right testis. 

There is no clear and unmistakable evidence that a bell clapper deformity of the right or left testicle was present before the Veteran underwent surgical treatment of the right testicle in service. The Veteran was presumed sound as to the right testicle and service connection is in effect for residuals of removal of the right testis.  The medical evidence does not demonstrate that a congenital defect which affected only the left testicle existed prior to the Veteran's service. As such, the Veteran is presumed sound upon entrance and the Board need not address a claim for compensation based on aggravation.

The Veteran has a current diagnosis of residuals of left orchiopexy, left testicle pain and scarring. He continues to complain of chronic and severe pain and erectile dysfunction, in addition to scarring. There is evidence of an inservice occurrence, as the Veteran underwent a left scrotal orchiopexy in February 1989. At the March 2011 hearing, the Veteran provided credible testimony showing that he has experienced chronic and continuous pain and erectile dysfunction since that procedure. These statements are credible evidence in favor of the Veteran's claim, since they are consistent with the medical records and with the Veteran's prior reports regarding his left testicle disorder. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). This point has been attained. The benefit of the doubt rule is therefore applied. Service connection for left orchiopexy, left testicle pain and scarring, is warranted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



ORDER

New and material evidence sufficient to reopen a claim for service connection for left orchiopexy, left testicle pain and scarring, has been received and the claim is reopened.

Service connection for left orchiopexy, left testicle pain and scarring, is granted.



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


